1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3                                                 ***
4     CAROLYN ANNETTE SALIN,                          Case No. 3:18-cv-00494-MMD-CBC
5                                        Plaintiff,                  ORDER
             v.
6
      NANCY A. BERRYHILL, Acting
7     Commissioner of Social Security,
8                                     Defendant.
9

10          This case involves the judicial review of an administrative action by the

11   Commissioner of Social Security (“Commissioner”) denying Plaintiff Carolyn Salin’s

12   application for disability insurance and supplemental security income payments. Before

13   the Court is the Report and Recommendation (“R&R” or “Recommendation”) of United

14   States Magistrate Judge Carla B. Carry (ECF No. 21) relating to Plaintiff’s motion to

15   remand (ECF No. 15) and Defendant’s cross-motion to affirm (ECF Nos. 18, 19). Judge

16   Carry recommended denying Plaintiff’s motion for remand and granting Defendant’s

17   cross-motion to affirm. (ECF No. 21 at 1.) Plaintiff had until September 4, 2019, to file an

18   objection. To date, no objection to the R&R has been filed. For this reason, and as

19   explained below, the Court adopts the R&R, denies Plaintiff’s motion for remand, and

20   grants Defendant’s cross-motion to affirm.

21          This Court “may accept, reject, or modify, in whole or in part, the findings or

22   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

23   timely objects to a magistrate judge’s report and recommendation, then the Court is

24   required to “make a de novo determination of those portions of the [report and

25   recommendation] to which objection is made.” Id. Where a party fails to object, however,

26   the court is not required to conduct “any review at all . . . of any issue that is not the

27   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

28   Circuit has recognized that a district court is not required to review a magistrate judge’s
1    report and recommendation where no objections have been filed. See United States v.

2    Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

3    employed by the district court when reviewing a report and recommendation to which no

4    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

5    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

6    district courts are not required to review “any issue that is not the subject of an objection.”).

7    Thus, if there is no objection to a magistrate judge’s recommendation, then the Court may

8    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at

9    1226 (accepting, without review, a magistrate judge’s recommendation to which no

10   objection was filed).

11          While Plaintiff has failed to object to Judge Carry’s recommendation, the Court will

12   conduct a de novo review to determine whether to adopt the R&R. Judge Carry found

13   that the ALJ did not err in assessing Plaintiff’s residual functional capacity and that the

14   ALJ provided specific, clear, and convincing reasons for finding Plaintiff’s statements

15   concerning the intensity, persistence, and limiting effects of her symptoms less than

16   credible. (ECF No. 21 at 7-13.) Having reviewed the R&R and the underlying briefing, the

17   Court agrees with Judge Carry.

18          It is therefore ordered that Judge Carry’s Report and Recommendation (ECF No.

19   21) is adopted in full.

20          It is further ordered that Plaintiff’s motion to remand (ECF No. 15) is denied.

21          It is further ordered that Defendant’s cross-motion to affirm (ECF Nos. 18, 19) is

22   granted. The Social Security Commissioner’s decision is affirmed.

23          The Clerk of Court is directed to enter judgment in accordance with this order and

24   close this case.

25          DATED THIS 10th day of September 2019.

26
27                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
28
